DETAILED ACTION
Claims 9-10, 12, 14-15 and 18-27 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2021 has been entered.

Information Disclosure Statement
The four information disclosure statements (IDS) submitted on October 19, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
The reasons for allowance are set forth in the Office action of October 23, 2020.



Examiner’s Comments
Regarding the four IDSs submitted October 19, 2021, it is noted that 37 CFR 1.56 (b) states that information is material to patentability which is NOT CUMULATIVE to information variable neutral density filter being made of record in the application.  Applicant has cited 167 references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.  Particularly, some citations appear to have no relation to a variable neutral density filter, e.g. Lu et al. US Patent 10,934,381 is directed to a polymer sealant for pavement/concrete.  However some other citations appear particular pertinent.  For example Lu et al. US Patent 10,545,348 teaches an display component including a stack of three polarizers, see figure 13, however since the polarizers are narrow band polarizers, as opposed to the limitation that the polarizers be neutral polarizers, for at least this difference Lu ‘348 fails to disclose the claimed invention.  Davis et al. 8,908,081 discloses a variable filter device for a camera using stack of polarizers where individual polarizers are rotated to vary light transmittance, see figures 10 & 12, however since there are only two polarizers, as opposed to the claimed three polarizers, for at least this difference Davis fails to disclose the claimed invention.  And Lipson US Patent 4,511,225 discloses a variable filter device using stack of three polarizers where one of the polarizers is rotated to vary light transmittance, see figure 2, however since only one polarizer rotates, as opposed to the claimed requirement of at least two polarizers rotating where the rotation is coupled such that one polarizer rotates a twice the rate of the other polarizer, for at least this difference Lipson fails to disclose the claimed invention.

As previously noted the term “stop” in the current application is used to describe a doubling or halving of the amount of light passing through an optical element, e.g. through a variable filter.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.
As previously noted the term “actuator” can include a person.  For example paragraph [0063] discusses the rotation of the elements having resistance during tuning to create a desired user feel and paragraph [0081] (and claim 20) discusses (require) detents to allow the user to identify stops by feel.  Further, this is consistent with the definition of an actuator, which is “a person or thing that actuates” as defined by the Random House Unabridged Dictionary.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation as is required be the MPEP §2111.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/George G. King/Primary Examiner, Art Unit 2872                                                                October 25, 2021